EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Attorney for Applicant, Raphael A. Valencia, Registration Number 43216, on 07/18/2022. See also attached Interview Summary. 
The application has been amended as follows: 
In claim 1 at line 14 after the phrase “the plurality of state variables and”
	Delete “the”
	Insert --a--
In claim 1 at line 34 after the phrase “a set temperature”
	Delete “value”
	Insert --T--
In claim 8 at line 5 after the phrase “by accumulating the”
	Insert --energy--
In claim 9 at line 3 before the phrase “temperature values”
	Delete “the”
In claim 13 at line 1 after the phrase “according to claim”
	Delete “13”
	Insert --12--



Allowable Subject Matter
Claims 1-5, 7-9, and 11-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same reasons for indication of allowable subject matter provided in the non-final office action submitted 10/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182